Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 and 02/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetiner et al. (Pub. No.: US 2005/0062653 A1) in view of Mori et al. (JP 2005-285564 A – reference with machine translation provided by IDS).


Regarding claim 1, Cetiner teaches a plasma processing apparatus having (FIG. 5) a chamber and discloses an array antenna (FIG. 5 and paragraph [0066], antenna array 506) that radiates an electromagnetic wave into a chamber of a plasma processing apparatus (FIG. 5, 502  and paragraph [0066], “The antenna 506 is used to inductively couple the RF power from the RF source 504 in the processing chamber 502”), comprising: antennas (FIG. 5, antenna array 506); and coupling prevention elements (claim 13, “the second member is substantially covered with an insulator layer preventing electrical coupling when the second member is in physical contact with the actuatable member”).

Cetiner does not disclose coupling prevention elements arranged at intervals between the antennas, wherein each of the coupling prevention elements further comprises: a first member connected to a ceiling wall which is a ground surface in the chamber; and a second member connected to a tip end of the first member or a vicinity of the tip end of the first member.

Mori teaches coupling prevention elements arranged at intervals between the antennas (FIG. 1, antennas 20, conductive plate material 22 and non-magnetic material 19 and paragraph [0012], “the coil antennas 20 are separated by using the conductive plate material 22 is to prevent interference between electromagnetic waves radiated by coil antennas”), wherein each of the coupling prevention elements further comprises: a first member (FIG. 1, 22) connected to a ceiling wall (FIG. 1, ceiling wall of 12) which is 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cetiner in view of Mori to incorporate coupling prevention elements arranged at intervals between the antennas comprising first and second member to prevent interference between electromagnetic waves radiated by coil antennas (paragraph [0012]).

Regarding claim 2, Cetiner as modified above further teaches the coupling prevention elements are disposed on a line connecting the antennas (Mori, FIG. 1).

Regarding claim 3, Cetiner as modified above further teaches the antennas and the coupling prevention elements are disposed in a closed space above a dielectric window that partitions an interior of the chamber (Mori, FIG. 1, 18, paragraph [0016], “quartz glass plate 18 is mounted …. as a dielectric window material and is disposed at a predetermined position of the chamber 14).

Regarding claim 4, Cetiner as modified above further teaches the coupling prevention elements are interposed between adjacent antennas (Mori, FIG. 1).

Regarding claim 7, Cetiner as modified above further teaches the antennas and the coupling prevention elements are disposed in a closed space (Mori, FIG. 1, closed space between 12 and 18) above a dielectric window (Mori, FIG. 1, 18) that partitions an interior of the chamber (Mori, FIG. 1, 14).

Regarding claim 8, Cetiner as modified above further teaches the coupling prevention elements are interposed between adjacent antennas (Mori, FIG. 1, 14).

Regarding claim 11, Cetiner teaches a plasma processing apparatus having (FIG. 5, 502  and paragraph [0066], “The antenna 506 is used to inductively couple the RF power from the RF source 504 in the processing chamber 502”) a chamber and an array antenna (FIG. 5 and paragraph [0066], antenna array 506) that radiates an electromagnetic wave into the chamber, comprising: antennas (FIG. 5, antenna array 506); and coupling prevention elements  (claim 13, “the second member is substantially covered with an insulator layer preventing electrical coupling when the second member is in physical contact with the actuatable member”).



	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cetiner in view of Mori to incorporate coupling prevention elements arranged at intervals between the antennas comprising first and second member to prevent interference between electromagnetic waves radiated by coil antennas (paragraph [0012]).

Allowable Subject Matter
Claims 5-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding Claim 5, prior art whether stand alone or in combination do not teach the limitation “one or more coupling prevention elements are interposed between a sidewall which is a ground surface in the chamber and an antenna adjacent to the sidewall”. Limitations of claim 5 as a whole are not taught by prior art therefore claim 5 is objected to as being dependent upon a rejected base claim.

Claim 6 depends on claim 5, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 9, prior art whether stand alone or in combination do not teach the limitation “one or more coupling prevention elements are interposed between a sidewall which is a ground surface in the chamber and an antenna adjacent to the sidewall”. Limitations of claim 9 as a whole are not taught by prior art therefore claim 9 is objected to as being dependent upon a rejected base claim.

Regarding Claim 10, prior art whether stand alone or in combination do not teach the limitation “the second member is a polygon, and adjacent sides of the polygon are arranged so as to face each other”. Limitations of claim 10 as a whole are not taught by prior art therefore claim 10 is objected to as being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/